Case: 17-50880      Document: 00514384968         Page: 1    Date Filed: 03/13/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                      No. 17-50880                       United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
IN RE: SCOTT LOUIS PANETTI,                                               March 13, 2018
                                                                           Lyle W. Cayce
                     Petitioner                                                 Clerk


                        Petition for Writ of Mandamus to the
                              Western District of Texas
                                USDC No. 1:04-CV-42


Before STEWART, Chief Judge, and HIGGINBOTHAM and OWEN, Circuit
Judges.
PER CURIAM: *
       Following our July 2017 decision to reverse the district court’s denial of
appointment of counsel and expert funding under 18 U.S.C. § 3599, the
petitioner filed a motion in district court seeking retroactive nunc pro tunc
appointment of counsel dating back to October 2014. The district court denied
him. He now seeks a writ of mandamus from this court directing the lower
court to vacate its judgment and retroactively appoint counsel. As we have
consistently explained, a writ of mandamus is an “extraordinary remedy” that
is appropriate only in narrow circumstances. 1 One necessary predicate is that
“the party seeking issuance of the writ have no other adequate means to attain




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
       1 See, e.g., In re United States, 397 F.3d 274, 282 (5th Cir. 2005) (per curiam).
     Case: 17-50880      Document: 00514384968         Page: 2    Date Filed: 03/13/2018



                                      No. 17-50880
the relief he desires.” 2 Even setting aside the other circumstances required to
justify the extraordinary issuance of a writ of mandamus, the petitioner fails
to show that he possesses no other means to contest his denial of retroactive
appointment of counsel. 3 Accordingly, the petitioner’s request for a writ of
mandamus must be DENIED.




       2  Cheney v. U.S. Dist. Ct. for Dist. of Columbia, 542 U.S. 367, 380 (2005) (internal
quotations omitted).
        3 See Harbison v. Bell, 556 U.S. 180, 183 (2009) (“The District Court’s denial of

[petitioner’s] motion to authorize his federal counsel to represent him in state clemency
proceedings was clearly an appealable order under 28 U.S.C. § 1291.”).
                                             2